Citation Nr: 1121763	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  08-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, including as related to exposure to asbestos in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from July 1958 to July 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in February 2011.  A copy of the transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his hearing in February 2011 that he was scheduled to undergo surgery the next day to remove a part of his left lung due to cancer.  The record was held open for 30 days afterward for the Veteran to submit the VA treatment records related to his pre-operative testing and operation.  The Board notes that the Veteran submitted copies of VA treatment records in March 2011, but they do not appear to be complete.  In addition, despite being reminded to do so at the hearing, neither the Veteran nor his representative submitted a waiver of RO consideration of this new evidence.  The Veteran has claimed that his lung cancer is related to asbestos exposure in service; thus, these records may be highly relevant to his claim.  Consequently, the Board finds that remand for a complete copy of VA treatment records since February 2010 (the last record in the claims file being from January 2010) should be obtained.

Finally, the Board finds that a new VA examination is warranted in relation to the Veteran's claim.  The Veteran under VA examination in June 2010, and the examiner failed to diagnose the Veteran to have asbestosis or any other asbestos-related lung disease.  The examiner, however, failed to explain his negative finding in light of private medical evidence from 1998 and 2002 showing that the Veteran had radiological evidence of changes in the lungs consistent with asbestosis.  A new examiner is necessary, therefore, for clarification as to whether the Veteran has asbestosis and, if so, a medical nexus opinion as to whether it is related to any in-service exposure to asbestos.

Furthermore, the Veteran testified at his hearing that he was found to have a mass in the upper lobe of his left lung in June 2010, which was confirmed as cancerous in December 2010.  As previously mentioned, he was to undergo surgery to remove the cancer the day following his hearing in February 2011.  The Veteran alleged at the hearing that his lung cancer was related to his exposure to asbestos in service and also stated in a March 2011 statement that his VA doctor told him that his lung cancer was caused by both his smoking history and his history of exposure to asbestos.  The Board notes that the Veteran claims he was exposed to asbestos in service while being transported via ship to and from Europe.  In addition, the record demonstrates (and the Veteran has admitted) that he has a long history of occupational exposure to asbestos.  The Board further notes that the record also demonstrates the Veteran has a long history of smoking.  Consequently, the Board finds that a medical opinion as to the etiology of the Veteran's lung cancer is needed.  In other words, an opinion is needed as to whether the Veteran's lung cancer is related to asbestos exposure and, if so, the likelihood it is related to asbestos exposure in service rather than the Veteran's post-service occupational exposure or some other etiology.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VA Medical Center in Houston, Texas, from February 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  When the above development has been accomplished and any available evidence has been obtained, the Veteran should be scheduled for a VA respiratory examination.  The claims file should be provided to the examiner for review in conjunction with the examination.  

All necessary diagnostic tests and/or studies should be accomplished.  The examiner should obtain a detailed history from the Veteran as it relates to his in-service and post-service exposure to asbestos, as well as any other relevant history affecting the respiratory system, e.g., smoking.

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran has asbestosis.  In rendering an opinion, the examiner is requested to specifically discuss the private medical evidence in the claims file from 1998 and 2002, which indicates the Veteran has lung changes consistent with asbestosis.  If a diagnosis of asbestosis is rendered, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to asbestos exposure in service.  

In addition, the Board notes that the medical evidence establishes that the Veteran has been diagnosed to have squamous cell carcinoma of the left upper lung and he underwent a lobectomy in February 2011.  The examiner is requested to opine as to whether the Veteran's lung cancer is an asbestos-related disease and, if so, whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to asbestos exposure in service, specifically the Veteran's time spent onboard a transport ship while going and returning from Europe. 

In rendering the above requested opinions, the examiner should take as conceded that the Veteran was onboard a transport ship for eight to nine days in January 1959 while being transferred to duty in Europe and for the same on his return trip in December 1960, and that such transportation likely exposed the Veteran to asbestos to some extent.  Furthermore, the examiner is directed to take into consideration the Veteran's post-service occupational asbestos exposure and to consider whether it is the in-service or post-service asbestos exposure that is the most likely etiology of any asbestos-related lung disorders.  Finally, the examiner is also directed to take into consideration the evidence of record indicating that the Veteran has a long history of smoking and whether any of his current lung disorders are more likely than not related to that than to exposure to asbestos.

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


